Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Asiarim Corporation, for the Quarter endedJune 30, 2011, I, Eugene Van Os, Chief Financial Officer of Asiarim Corporation, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endedJune 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedJune 30, 2011, fairly represents in all material respects, the financial condition and results of operations of Asiarim Corporation. August 22, 2011 By: /s/Eugene Van Os Eugene Van Os Chief Financial Officer (Principal Financial Officer)
